                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

WILLIE L. WALLACE,                               :
           Plaintiff,                            :
                                                 :
                                                 :
       v.                                        :       Case No. 2:18-cv-650
                                                 :       JUDGE ALGENON L. MARBLEY
                                                 :
NANCY A. BERRYHILL,                              :       Magistrate Judge
Acting Commissioner of Social Security           :       Elizabeth Preston Deavers
                                                 :
               Defendant.                        :


                                             ORDER

       This matter is before the Court on the parties’ Joint Motion to Remand for further

administrative proceedings pursuant to the Social Security Act, 42 U.S.C. § 405(g). The parties

also request the court enter judgment pursuant to Federal Rule of Civil Procedure 58. (ECF No.

14).

       The Motion is hereby GRANTED. The Court REMANDS this case for further

proceedings. Upon remand, the Appeals Council will vacate all findings in the Administrative

Law Judge’s decision, and the Commissioner will conduct further proceedings and develop the

administrative record as necessary to determine whether Plaintiff is disabled within the meaning

of the Social Security Act, including offering Plaintiff a new hearing.


       IT IS SO ORDERED.


                                                             s/Algenon L. Marbley
                                                             ALGENON L. MARBLEY
                                                             United States District Judge

Dated: March 4, 2019
